 TEAMSTERS LOCAL 85107Brotherhood of Teamsters& AutoTruck Drivers Lo-cal No.85, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandSan Francisco Newspaper Printing Company,Inc. Case 20-CC-999June14, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn February 12, 1971, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin certain unfair labor practices alleged in the com-plaint and recommending that it cease and desist there-from and take certain affirmative action, as set forth inthe attached Trial Examiner'sDecision.Respondentfiled exceptions and a brief in support, General Counselfiled limited exceptions with its brief to the Trial Exam-iner attached, and Charging Party filed a brief in oppo-sition to Respondent's exceptions to the Trial Ex-aminer'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended,the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision,the exceptions and briefs,and theentire record in thecase,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsorder the recommended Order ofthe Trial Examiner, as corrected by his Errata of Feb-ruary 24, 1971, and hereby orders that the Respondent,Brotherhood of Teamsters & Auto Truck Drivers Lo-calNo. 85, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, SanFrancisco, California, its officers,agents,and repre-sentatives shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in San Francisco,California, on September 24 and 25and October 1, 1970, upon a complaint issued on May 22,1970,'alleging that the Respondent had violated Section'Based on a charge filedon May 14, 1970,by San Francisco Newspaper191 NLRB No. 268(b)(4)(i) and (ii)(B) of the National Labor Relations Act, asamended.In its answer,Respondent denied the commissionof the unfair labor practices alleged. The principal issue pre-sented is whether or not Respondent is responsible for certainunlawful picketing.Upon the entire record,' my observation of the witnesses,the briefs filed by the General Counsel and by the ChargingParty, and a memorandum letter filed by Respondent, I makethe following:FINDINGS AND CONCLUSIONS'The Unfair Labor PracticesA. The Evidence1.The picketingOn or about May 11,1970,4a number of individuals beganpicketing various employers located in the San Francisco Bayarea.At least some of the pickets carried signs which be-longed to Respondent and bore the latter's name;i.e.,Local85.Richardson, Respondent's recording secretary and busi-ness manager, testified that the use of such signs was notauthorized,that the signs had been located in Respondent'shiring hall and were easily accessible, and that he was told byMontano and Garcia, organizers for Respondent,that thesigns had been taken by the pickets. He further testified thathe knew as early as May 11 that the signs had been stolen andwere being used.After being notified of the picketing, Richardson went toone of the picketed locations, told "the fellows over there"that picketing was not "sanctioned" and that they wouldhave to go back to work, and asked the pickets who-'had sentthem.Some of the pickets showed him identification fromTeamsters Locals 208 and 257 based in Los Angeles.On Thursdaymorning,May 14,some15 to 20 individualsbegan picketing the place of business of San Francisco Print-ing Company,Inc., hereafter called Printing Company.' Suchpickets similarly carried signs bearing Respondent's nameand containing the legend, "Unfair to Teamsters Local No.85." Richardson testified that some of the pickets may havebeen members of Respondent, but that Respondent had notauthorized such picketing. The reason for the picketing is notclear.'However, it is undisputed that neither Local 208 norRespondent had a collective-bargaining agreement withPrinting Company, that neither represented any of the em-ployees of that company, and that the company had no pri-mary dispute with any union at that time.Printing Company, Inc.iThe General Counsel's unopposed motion to correct thetranscript isgranted, and it is orderedthat the saidmotion be, and it hereby is, made apart of therecord hereinand is identifiedas TX Exh. 1.'No issue of commerce is presented.The complaintalleged, and theanswer admittedfacts which, I find, establish,that San Francisco PrintingCompany, Inc.,is an employer engaged in commerce and in operationsaffecting commerce within the meaning ofthe Act.°All dates referred to hereafter relate to 1970 unless otherwise statedPrinting Company,a Nevada corporation,is engaged in the business ofnewspaper printing. It maintains a place of business in San Francisco, whereit performs the mechanical,circulation,advertising,accounting,credit, andcollection functions for two local newspapers,the San Francisco Examinerand the San FranciscoChronicle.6The testimonyshows variously that Los Angeles Teamsters were seek-ing additional sick leave,were attempting to exert pressure upon Hearstnewspapers in aid of their strike against Hearst corporationin Los Angeles,or were seeking reinstatement of certainLos Angeles Teamsters who hadbeen discharged. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe various picketlineswere quite effective. Truckdriversrefused to cross the lines, as did a number of employees ofPrinting Company. Richardson testified that all of Respond-ent's approximately 6,000 members respected the variouspicket lines. As a consequence, such members did not deliverthe newsprint normally shipped by their employers to Print-ing Company by truck,7 and the local newspapers were notprinted on May 14 and 15. In addition, taxis were not oper-ated, gasoline supplies for fire trucks and local buses beganto run low, drug and bread deliveries were not made, andGreyhound buses were not operated.2.The testimony of GouldGould, publisher of the San Francisco Examiner, testifiedas follows. He went to the picket line at Printing Companyabout 8:30 a.m. on May 14, asked one of the pickets why hewas picketing, and was told by the latter that "we're support-ing our blood brothers in Los Angeles." Gould asked whetherRichardson had not made a public statement on the preced-ing day that Local 85 was not to picket, and an unidentifiedindividual replied, "We do not listen to Mr. Richardson."Gould then inquired how he could reach someone who couldtake action which would permit publication of the San Fran-cisco Examiner, and the same individual furnished him witha telephone number andsuggestedthat he call Hank Mon-tano, an organizer for Respondent. Gould called the number,found he had reached Respondent's hiring hall, and was toldby an unidentified person that Montano was not available.When Gould complained about the picketing, the individualreplied: "We are supporting our brothers in Los Angeles whohave been out on strike for seven weeks. It's necessary for usto support them to bring pressure on to get a settlement."Although Gould knew that Richardson was "one of the hier-archy" of Respondent, he did not try to communicate withRichardson because his attorneys normally handled suchmatters.3.The testimony of RichardsonRichardson testified as follows. He was informed about thepicketing of Printing Company about 9 a.m. on May 14, wentto Respondent's hiring hall, and found that members of LosAngeles Teamsters, Local 208 were present and had beenthere 3 or 4 days. According to Richardson, "[O]ur guys satback and welcomed these guys." At one point, he testifiedthat "we had sandwiches and coffee up there because every-one was out of work, and I felt if I kept them up there, they'dstay out of trouble." At another point, he testified as follows:Q. Did you serve coffee and sandwiches all during theweek?A. We had coffee and sandwiches at the hiring hall,open around the clock, just in the hope that these picketswill go back to Los Angeles, so they'd get out of the wayso we could go back to work. That was my main interest.Q. When you were serving coffee and sandwiches, didyou instruct that no teamsters-that nobody doing thepicketing should be served these things?A. No, I didn't.Richardson then went to the Printing Company building,saw the pickets carrying signs bearing Respondent's name,and left because he did not wish to become "implicated." Hereturned to the hiring hall and told Montano and Garcia,another of Respondent's organizers, either to have the signsretrieved or to have Respondent's name removed from them.'Richardson testified that there was no newsprint to deliver because notrucks were moving. He also testified that the drivers refused to cross thelines because they were being pulled off the trucks.About 11 a.m. on May 14, Richardson called the hiring hallfrom the Del Webb Hotel and was informed by Garcia that"a couple" of Respondent's picketsignshad been retrievedand that the local number had been changed on others. Therecord shows that the local number on the signs was changedfrom Local 85 to Local 851 or 158 by the addition of thenumber "1". On some signs, the "1" was printed boldly; onothers, it consisted of a thinly drawn pencil line.' Richardsondid not thereafter return to the Printing Company because hedid not wish to become "involved." He took no other stepsto ascertain whether Respondent "had been removed fromthe situation" because he was satisfied with his agents' efforts.He feared a riot if any attempt was made to take the signsphysically from the pickets. During May 11, 12, and 13, hehad visited about 50 picketedareasand urged those truck-drivers who were there to cross the picketlines.However,although Respondent preferred that its members continueworking,' he did not instruct Respondent's members to crossthe picket line at the Printing Company building on May 14and 15 because "it was probably hopeless because everyonewas out." He made no attempt to use the media to disavowany idea that Respondent was involved in the picketing be-cause he had "been misquoted so much." He did not notifyPrinting Company that Respondent disavowed the picketingbecause he is "very guarded" in what he does inasmuch as theRegional Office has a "real vendetta" against him.4.The testimony of GoldbergerGoldberger, president of Teamsters' Local 92110 and a vicepresident of Teamsters Joint Council No. 7 with which Re-spondent is affiliated, testified as follows. He received a tele-phone call early in themorning onMay 14, informing himof the picketing." He telephoned Knox, a labor consultant ofPrinting Company, informed the latter of the picketing,stated that he would try to ascertain who was responsible, andsuggested that Knox makea similareffort. He then attemptedto reach Respondent's offices by telephone "to find out ifthey're the one who established the picket line." When askedwhat led him to believe that Respondent might have estab-lished the picket line, he testified as follows:A. By knowing of the fact that there was local unionsfrom Southern California in Alameda County and SanJose, other areas where they were establishing picketlines from thoseunions.I wanted to find out what infor-mation that Local 85 would have by being a freight localand these locals that had the pickets-picket lines upfrom Southern California, our freight locals; they wouldbe much-would be in a much better position to getinformation than I would be.Q. I see. So, then, when you did call Local 85, did yoususpect that Local 85 was doing some of the picketingat the newspaper?A. I was pretty sure that Local 85 was not doing thepicketing.He made a number of attempts to reach an officer of Re-spondent; but although he left telephonemessagesand sentmembers of his local to Respondent's office, he was unsuc-There is neither a Teamsters Local 851 nor 158.Richardson testified that under the national master freight agreement,Respondent could reopen its "supplemental" contract if another local ob-tained better terms; but that a strike by its members was not advantageoussince it might lead to Congressional legislation imposing settlement terms.A national agreement was signed on May 17, giving Respondent, Local 208,and other locals "[s]ubstantially improved benefits "'"Local 921 represented the drivers in Printing Company's circulationdepartment." Goldberger was then at home recuperating from a minor heart attack. TEAMSTERS LOCAL 85109cessful untilMay 15, when he received a call from Haag,Respondent's vice president. Haag could not answer his in-quiry, and he asked the latter to "have Richardson, or who-ever was involved" to call him. However, Richardson nevercommunicated with him. Richardson testified that he tele-phoned Goldberger at an unspecified hour on May 14, thathe told the latter that he thought that "they're carrying overtheir beef in Los Angeles and bringing it up here," and thatGoldberger replied that he would call Los Angeles. Whenasked why he called Goldberger, Richardson testified:A. Well, I knew that Jack had the papers up there, andI knew that Jack was handling the papers and I wantedto find out what the story on them coming up from LosAngeles and getting away. See, the Examiner was thefirst place they moved when they moved from the truck-ing company on Monday and Tuesday, and they didn'tconfine themselves to the trucking companies, and thenon Thursday they went up and they went after the Ex-aminer, and then they went after the cabs; they wentafter the Greyhound buses; they went after the gas line'strucks.Q. What was the purpose of your call to Goldberg[er]?A. Because the first one that came in was when theywent after the paper and I was wondering if they had afight they was carrying up from Los Angeles to thepaper.Acting in his official capacity as vice president of Joint Coun-cil 7, Goldberger made numerous telephone calls in an at-tempt to resolve the problem. Although he had received arequest for assistance from Teamsters Local 278, he receivedno similar request from Respondent.5.The testimony of KoelderKoelder,12 Printing Company's industrial relations direc-tor, observed the pickets carrying Local 85 signs at the com-pany's building sometime between 9 and 9:30 a.m. on May14.He telephoned Goldberger to inquire why Respondentwas picketing the company. Goldberger replied that he hadinformed Knox that the pickets "were from 85," that he wasattempting to "resolve the differences," and that Koeldershould go to the picket line and talk to Vergez, secretary-treasurer of Local 921. He called Goldberger again aboutnoon, at which time the latter told him that the picketing wasa "power play on the part of Local 85 to cause a city-widestrike and thereby exert pressure on the [trucking] employersassociation to cause them to change their contract with theTeamsters Union." Goldberger testified that he talked to Ko-elder on the telephone, but denied making the statementsattributed to him.6.The termination of the picketingThe picketing continued all day on May 14 and 15. Ko-elder testified that he could not recall seeing any unalteredLocal 85 picket signs by late afternoon on May 14; and thaton May 15, all signs except one had been altered."On May 15, a meeting was held in the office of the mayorof San Francisco." Richardson testified that he reluctantlyagreed to be present at the request of an official of anotherlocal and of the mayor's office; he arrived about 2 p.m.; andamong those present were representatives of Teamsters Lo-cals 70 and 856, representatives of the Hotel Employers'Association, and Diviny,15 the president of Respondent andof Teamsters Joint Council 7. Richardson further testifiedthat the mayor asked if there was anything Richardson coulddo about the situation; he replied that he did not want to beinvolved; he stated that the Los Angeles drivers wanted "toget someone in there on the side of the drivers, and they wantto get the truck driver owners off of this thing about firing10,000 people"; the mayor telephoned Los Angeles, talked toBlackmore,16 secretary-treasurer of Los Angeles Local 208,and offered to mediate the dispute and "plead" on behalf ofthe Los Angeles drivers; and the mayor was thereafter givenassurances that the pickets from Los Angeles would leave SanFrancisco." Richardson then telephoned Respondent's hiringhall and told Garcia to advise the Los Angeles pickets toobtain confirmation of the mayor's promise to intervene andto request further instructions. The meeting ended about 5p.m. About 6 p.m., the mayor made a radio announcementthat he had assurances from the "local" and other teamstersthat they would cooperate with him in resolving the situationand would call off the picketing, and that he wanted to notifythe pickets of what had taken place. The mayor did notspecifically identify who had given him such assurances. Veryshortly thereafter, the picketing in San Francisco ended.Richardson testified that as the mayor began his announce-ment, he left and went to the hiring hall in order to instructany remaining Los Angeles pickets to leave the hall. On hisarrival, he instructed Garcia and Montano to take any re-maining picket signs in the hall to another location and putthem under lock and key, and to lock the hall.B. Concluding FindingsThere is no doubt, and Respondent apparently does notdispute, that the picketing of Printing Company on May 14and 15 induced or encouraged the employees of PrintingCompany and those of its suppliers (i.e., members of Re-spondent) to cease working; an object of the picketing was toforce or require a cessation of business between PrintingCompany, its suppliers, and customers; and all of these wereneutrals. It is thus clear, and I find, that the picketing violatedSection 8(b)(4)(i) and (ii)(B) of the Act.Miami NewspaperPressman's Local No. 46 v. N.L.R.B.,322F.2d 405(C.A.D.C.);Local 370, United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry (BaughanPlumbing & Heating Co.)157 NLRB 20. The remainingquestion is whether or not such picketing is attributable toRespondent.The General Counsel makes no claim that Respondentestablished, authorized, or controlled the picket line at Print-ing Company. His contention is that Respondent is responsi-ble for the picketing because, in view of the use of picket signsbearing its local number, Respondent failed to take sufficientsteps to disavow the picketing; and that, on the contrary," Also referred to as Kolder.Koelder testified that during the morning of May 15, he saw a camper-truck parked near the site of the picketing at Printing Company, that thevehicle had two signs on it, one of which contained the words "UnfairTeamsters Local 85," and that he observed pickets going to the truck andreceiving sandwiches and beer. Fanbrim, a member of Respondent, testifiedthat he owned the truck, that he parked it merely in order to observe thepicketing; that there were some signs in the truck which were visible throughthe window but bore no local number, that there were no signs on the outsideof the truck; and that all he gave to pickets was some cold water10Goldberger testified that he had talked to the mayor several times thatweek, that he had suggested that he bring together as many union officialsas possible for a meeting, but that he could not recall whether he suggestedRichardson's name. The mayor met with "the trucking group" on May 13and with "some Teamsters officials" on May 14" Also referred to as Difiny and Diziny.16Also referred to as Blackmarr." Goldberger testified that he talked to the mayor several times duringthe course of the meeting. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent signaled to its members, who drove trucks foremployers who supplied newsprint to Printing Company,that it supported the picketing, thereby inducing or encourag-ing them to respect the picket line. In view of such responsi-bility for unlawful picketing, the General Counselargues,Respondent violated Section 8(b)(4)(i) and (ii)(B). TheCharging Party contends that Respondent controlled thepickets, and that it should be held responsible for the picket-ing because under the ordinary rules of agency, the picketsbecame agents of Respondent. Respondent contends that therecord fails to establish that it took insufficient steps to disa-vow the picketing, and hence fails to establish that it is re-sponsible therefor. I find that Respondent violated the abovesectionof the Act.The facts establish that when picketing commenced atPrinting Company on the morning of May 14, the picketscarried picket signs which belonged to Respondent and boreRespondent's local number. Even if, as Respondent contends,the signs were stolen from its hiring hall and were used with-out its authorization, such use necessarily created the impres-sion that Respondent was involved in the picketing. Accord-ingly, as Respondent apparently recognizes, it was under anobligation to take reasonable steps to dispel that impression.So far as the record shows, the only thing done by Respond-ent's representatives was to retrieve "a couple" of such picketsigns and to alter the local number on all the signs so as tochange them from "Local 85" to a fictitious "Local 185" or"Local 851."11 Admittedly, it took no other action to repudi-ate the picketing. Thus, it did not retrieve all the picket signsbearing its local number. It may be that an attempt to takephysical possession of the signs might have precipitated afight, but there is no evidence to show that Respondent'srepresentatives even asked the pickets to return the signs. Inthis connection, I note the absence of evidence showing thatRespondent reported any theft of its signs to the police. More-over, there is no evidence showing that such representativemade any attempt to tape over or otherwise conceal Respond-ent's entire local number. Absent a persuasive explanation forfailing to make such an attempt, it is reasonable to infer thatRespondent did not wish to obliterate all reference to itsidentity from the picket signs.In addition, Respondent made no attempt to use radio ortelevision facilities to repudiate the picketing, and did notdisavow it in any written communication to Printing Com-pany which the latter could usein anattempt to persuade itsemployees to work despite the picket line. Respondent's ex-planations for these failures have a hollow ring. Even moresignificant was Respondent's failure to instruct its membersto cross the picket line at Printing Company's building. Suchconduct contrasted sharply with Richardson's visits to nu-merous other picketed locations earlier in the week to instructmembers to cross the picket lines and return to work. If, asRichardson testified,Respondent truly preferred that itsmembers go back to work, it could easily have told them so."Not only did it fail to do so, but it made its hiring hallavailable to the pickets and aided and supported them withrefreshments. In such circumstances, it is difficult to see howRespondent's members could regard such conduct as any-thing buta signalthat they should respect the picket line at11I find it unnecessary to resolve the conflict in testimony respecting theFanbrmi incidentAssumingarguendothatKoelder'sversion were ac-cepted, there is no evidence that Respondent's officials were aware of theconduct attributed to Fanbrini and made no effort to disavow it.19 I do not credit Richardson's self-contradictory testimony as to whyRespondent's members failed to cross the picket line at Printing Company(see fn. 7,supra),or his testimony that he failed to instruct them to crossthe line because it was hopeless to do so.Printing Company. Indeed, it appears that they did interpretsuch conduct as a signal, since the picket lines were respectedby all of Respondent's approximately 6,000 members. I can-not believe that such unanimous action by so large a numberof members could have occurred independently of, and con-trary to, Respondent's wishes. To do so would be "to over-look the basic and fundamental realities of industrial life."Local Union No. 272, International Association of Bridge,Structuraland OrnamentalIronWorkers (Prestress Erector,Inc.),172NLRB No. 19; accord,U.S.v.InternationalUnion,UnitedMineWorkers,77 F.Supp. 563 (D.D.C.):McLeod v. Local 25, 1 Brotherhood of Electrical Workers(New York Telephone Co.),57 LRRM 2107 (D.N.Y.).It is unnecessary to decide whether Respondent was actingin its own self-interest, or solely to give aid and comfort tothe Teamsters from Los Angeles. Whatever its motives, arealistic analysis of all the evidence leads me to conclude that,although Respondent knew thatsignswhich it owned, andbore its local number, were being used by the pickets atPrinting Company, it took only token affirmative action tocurtail the use of its name and no steps to end the use of thesigns," that it took no other action reasonably calculated todisavow the picketing," and that this and the other conductdiscussed above constituted "a wink, a nod, a code"22 whichadvised its members that Respondent "adopted, supportedand ratified ... the picketing."Millwrights Local 1102 (Dob-son Heavy Haul, Inc.),162 NLRB 217, 218.23 Whether or notsuch conduct operated to make the pickets technical agents'°Cf Teamsters Local 783, etc. (Coca-ColaBottlingCo.),160 NLRB1776, 1779, which states: "The record is clear, and indeed the Union admits,that responsible union leaders were made aware of the repeated seriousmisconduct Yet they took no effective action to curtail it . .31Cf. International Brotherhood of Teamsters, etc., Local Union No. 337(All-American Stamp & Premium Corp.),159 NLRB 1313, 1315,UnitedSteelworkers, etc, and Local 2118 (Worcester Stamped Metal Co.),153NLRB 1561, 157222U.S. v.United Mine Workers, supra,566-56733I reject the Charging Party's contentions in its brief (pp. 9, 10, 20) thatRespondent "was clearly involved in the physical act of picketing", and had"control over the picketing." For one thing, this is not the General Counsel'stheory of the case.Cf. Local 1012, United Electrical, Radio and MachineWorkers (General Electric Co.),187 NLRB No 46. In any event, the evi-dence relied on does not support the Charging Party's position. The state-ments madeto Gould byan unidentified person at Respondent's hiring hallcannot be attributed to Respondent. Nor can Respondent be held accounta-ble for Goldberger's statement to Koelder about noon on May 14, that thepicketing was a "power play"by Respondent.Although I credit Koelder'stestimony that the statement was made, there is insufficient evidence towarrant a finding that Goldberger, by virtue of his position as a vice presi-dent of Joint Council 7, and of that organization's powers vis-a-vis itsaffiliated locals, was acting as Respondent's agent at the time he talked toKoelder. Richardson admittedly talked to Goldberger that day, and he maywell have appointed the council as Respondent's agent by asking Goldbergerfor help.But there is insufficient evidence to show that their conversationtook place before Goldberger made the statement in questionMoreover, Respondent's control over the picketing is not established byits cessation immediately after the Mayor announced the settlement of thedispute over the radio It is true that Richardson and Diviny,both officialsof Respondent, were present at the meeting which led to the Mayor's an-nouncement,and that, as Koelder testified, the mayor stated over the radiothat he had assurances from "local" as well as other Teamsters that thepicketing would be called off. The presence of the two officials, however,may be regarded as evidence of their desire to assist in persuading the LosAngeles Teamsters to call off the picketing. The mayor's statement regard-mg the assurances given him by "local" Teamsters is equally unpersuasivefor several reasons It was hearsay.The mayor did not specifically identifywho gave the assurances.The statement may be interpreted to mean thatthe Local Teamsters had helped persuade their brothers in Los Angeles toagree to call off the picketing, and had assured the Mayor that he could relyon their agreement TEAMSTERS LOCAL 85of Respondent, it had the effect of making Respondent re-sponsible for the unlawful picketing and I so find.CONCLUSIONS OF LAW1.The picketing of Printing Company on May 14 or 15,1970, induced or encouraged the employees of Printing Com-pany and those of its suppliers to cease work.2.An object of such picketing was to force or require acessation of business between Printing Company, its suppli-ers, and its customers, all of whom were neutrals.3.Respondent is responsible for such picketing and, there-fore, has engaged in unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act.4. The said unfair labor practices affect commerce withinthe meaning of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary that Respondent be ordered to cease and desistfrom the unfair labor practices found above. The GeneralCounsel contends that a broad remedial order should be is-sued, and I agree. The record, as well as reported decisionsof the Board," establish that Respondent has repeatedly beenordered to cease and desist from engaging in similar viola-tions of the Act. The record, as well as evidence of which Itake official notice," also shows that Respondent has beenadjudged to be in contempt of court by reason of its disobedi-ence and refusal to comply with a temporary injunction or-der.Where, as here, Respondent's proclivity to disregard theAct and court orders is demonstrated, a broad order is war-ranted.N.L.R.B. v. Local 282, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,344 F.2d 649 (C.A. 2).Accordingly, I shall recommend that Respondent be or-dered to cease and desist from secondary activity against anyperson where an object of such activity is to force or requiresuch person to cease doing business with any other person.Teamsters Local 85 (Victory Transportation Service, Inc.),footnote 24,supra.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:26ORDERRespondent, Brotherhood of Teamsters & Auto TruckDrivers Local No, 85, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, itsofficers, agents, and representatives, shall:1.Cease and desist from engaging in, or inducing or en-couraging any individual employed by San Francisco News-paper Printing Company, Inc., its suppliers, or any otherperson engaged in interstate commerce or in an industryaffecting such commerce to engage in, a strike or a refusal inthe course of such individual's employment to use, manufac-" ° Teamsters Local 85 (Viking Delivery Service, Inc),186 NLRB No. 72,Teamsters Local 85 (Victory Transportation Service, Inc.,)180 NLRB No.109,Teamsters Local 85 (Pacific Motor Trucking Co.),175 NLRB No. 112,Teamsters Local 85 (W.S. Hatch Co., Inc.),162 NLRB 968." Hoffman v. San Francisco Typographical Union No. 21, et al,N D.Cal.,CivilNo. C-70 895 WTS, Orders and Adjudications in Civil andCriminal Contempt, Dec. 24, 1970." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.111ture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform anyservices, where an object thereof is to force or require Print-ing Company or any other person to cease doing businesswith Printing Company's suppliers, its customers or anyother person; provided, however, that nothing here shall beconstrued to forbid Respondent to engage in an otherwiselawful strike, or in any lawful picketing or other lawful ac-tivity in support of such a strike.2.Take the following affirmative action:(a) Post in its business offices, meeting halls, hiring hallsand other places where notices to members are customarilyposted by Respondent, copies of the attached notice marked"Appendix."27 Copies of said notice, on forms provided bythe Regional Director for Region 20, after being duly signedby a representative of the Respondent shall be posted immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places. Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Forthwith mail copies of the said notice to the saidRegional Director at the office of the said Region in SanFrancisco, California, after such notices have been signed asprovided above, for posting by Printing Company, it it soagrees, at places where it customarily posts notices to itsemployees.(c) Notify the Regional Director for Region 20, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."28In the event that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 20, in writing, withm 20 days fromthe date of this Order, what steps have been taken to comply herewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce or encourage anyindividual employed by San Francisco Newspaper Print-ing Company, Inc., its suppliers, or any other personengaged in interstate commerce or in an industry affect-ing such commerce to engage in, a strike or a refusal inthe course of such individual's employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is toforce or require the said Printing Company or any otherperson to cease doing business with Printing Company'ssuppliers, its customers, or any other person. Nothingherein shall be construed to forbid us to engage in anotherwise lawful strike, or in lawful picketing or otherlawful activity in support of such a strike.BROTHERHOOD OFTEAMSTERS & AUTO TRUCKDRIVERSLOCAL No. 85,INTERNATIONALBROTHERHOOD OFTEAMSTERS, 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAUFFEURS,This notice must remain posted for 60 consecutive daysWAREHOUSEMEN &from the date of posting and must not be altered, defaced, orHELPERS OF AMERICAcovered by any other material.(Labor Organization)Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050DatedByFederal Building, 450 Golden Gate Avenue, Box 36047, San(Representative)(Title)Francisco, California, Telephone 556-0335.Thisis anofficial notice andmustnot be defaced by any-one.